Citation Nr: 1603764	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  14-12 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service-connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression, and if so, whether service connection is warranted. 

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service-connection for multiple disc problems (claimed as back pains) and if so, whether service connection is warranted. 

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service-connection for vision loss and if so, whether service connection is warranted. 

4.  Entitlement to service connection for carotid artery disease/stenosis (claimed as passing out frequently).

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for acquired absence of teeth.

7.  Entitlement to service connection for circulation problems of the bilateral legs (claimed as leg pain).

8.  Entitlement to service connection for hypertension.

9.  Entitlement to service connection for a skin condition of the bilateral arms.

10.  Entitlement to service connection for leukocytosis.

11.  Entitlement to a compensable evaluation for the service-connected residuals of a facial laceration scar. 

12.  Entitlement to an evaluation in excess of 60 percent for the service-connected coronary artery disease (CAD) status post coronary artery bypass graft (CABG).

13.  Entitlement to a 10 percent evaluation based on multiple, noncompensable, service-connected disabilities.

14.  Entitlement to an effective date earlier than August 31, 2010, for the award of service connection for CAD status post CABG.

15.  Entitlement to an effective date earlier than August 31, 2010, for the award of service connection for residual scars, status post CABG.

16.  Entitlement to special monthly compensation (SMC) based on aid and attendance.

17.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU). 




REPRESENTATION

Appellant represented by:	Charles D. Romo, Attorney at Law


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran service on active duty from July 1966 to June 1969.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).    

The RO previously denied service connection for PTSD/nervous condition, vision loss, and multiple disc problems.  See September 1994 rating decision.  The Board must first address the issue of whether new and material evidence has been received to reopen the claims because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  Accordingly, the claims on appeal have been recharacterized as they appear on the cover page of the instant decision.

Upon review of the record, the Board has expanded the claim for PTSD, to include one for entitlement to service connection for an acquired psychiatric disorder (including PTSD and depression).  Clemons v. Shinseki, 23 Vet. App. 1   (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The claims for PTSD and vision loss under a merits analysis, as well as the claims of service connection for headaches, circulation problems of the bilateral legs, hypertension, skin condition of the bilateral arms, and leukocytosis, and entitlement to TDIU and SMC based on aid and attendance, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A September 1994 rating decision denied service connection for PTSD/nervous condition, multiple disc problems, and vision loss; the Veteran did not appeal the decision and no relevant evidence was received within one year of the decision; the decision is final. 

2.  The evidence submitted since the September 1994 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claims for service connection for an acquired psychiatric disorder, to include PTSD and depression, and vision loss.

3.  The evidence submitted since the September 1994 rating decision does not relate to an unestablished fact and does not raise a reasonable possibility of substantiating the claim for service connection for multiple disc problems.

4.  The Veteran served in the Republic of Vietnam and, therefore, it is presumed that he was exposed to herbicides, including the dioxin in Agent Orange, while there.

5.  The probative evidence of record preponderates against finding that carotid artery disease/stenosis is due to disease, injury or event during his active military service, including especially the presumed exposure to herbicides; carotid artery disease also was not shown to have initially manifested within the year following his discharge from active military service in June 1969; and finally carotid artery disease is not shown to be proximately due to, the result of, or aggravated by the service-connected CAD status post CABG. 

6.  There is no evidence that the Veteran suffered loss of teeth due to loss of substance of body of maxilla or mandible; the Veteran has not been previously awarded service connection for purposes of receiving VA outpatient dental treatment; and the Veteran does not meet the classes of eligibility for dental treatment.

7.  The Veteran's residuals of a facial laceration scar have not been shown to have one characteristic of disfigurement. 

8.  The Veteran's CAD with CABG was manifested by no more than dyspnea and fatigue, METS between 3 and 5, and left ventricular ejection fraction of 53 percent. 

9.  The Veteran has been in receipt of a compensable ratings for his service connected CAD status post CABG (60 percent disabling) and residual scars, status post CABG (10 percent disabling) at all times during the pendency of this appeal.

10.  VA received the Veteran's initial claim of entitlement to service connection for heart irregularity on February 28, 1994; the Veteran complained of racing heart with shortness of breath as early as November 1993 and had a myocardial infarction in November 1994 and was diagnosed with CAD; he underwent CABG with residual scars in January 1995.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD and depression.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for vision loss.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2015).

3.   New and material evidence has not been received to reopen the Veteran's claim for service connection for multiple disc problems (claimed as back pains).             38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2015).

4.  The criteria are not met for entitlement to service connection for carotid artery disease, either as directly or presumptively incurred in service, including owing to exposure to herbicides, or secondary to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

5.  The criteria for entitlement to service connection for acquired absence of teeth for compensation and treatment purposes have not been met.  38 U.S.C.A. §§ 1712, 5107 (West 2014); 38 C.F.R. §§ 3.381, 4.150, 17.161 (2015). 

6.  The criteria for a compensable evaluation for the service-connected residuals of a facial laceration scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.118, including Diagnostic Codes 7800-7805 (2015).

7.  The criteria for an evaluation in excess of 60 percent for the service-connected CAD status post CABG have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.100, 4.104, Diagnostic Code 7005-7017 (2015).

8.  The criteria for a 10 percent rating for multiple, non-compensable, service-connected disabilities are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R.        § 3.324 (2015).

9.  The criteria for an effective date of February 28, 1994, and no earlier, for the award of service connection for CAD status post CABG have been met.                 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.400, 3.816 (2015).

10.  The criteria for an effective date of January 1995, and no earlier, for the award of service connection for residual scars, status post CABG, have been met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.400, 3.816 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance 

Upon receipt of a complete or substantially complete application for benefits and, preferably, prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ), VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of his and VA's respective responsibilities in obtaining the necessary supporting evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  If the claim is for service connection, the notice should also address the "downstream" disability rating and effective date elements.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board believes no discussion of compliance with the notice and assistance provisions is necessary at this time with respect to the claims for an acquired psychiatric disorder, to include PTSD and depression, and vision loss.  There is no prejudice to the Veteran in light of the reopening of the claims and it is anticipated that any deficiencies will be remedied by the actions directed in the remand section of this decision. 

With regard to the other issues decided herein, the RO provided the Veteran pre-adjudication notice by way of letters dated in June 2010, May 2011, September 2011, and March 2012.
 
And as concerning the additional obligation to assist him in fully developing the evidence pertinent to his claims, VA has obtained his service treatment and personnel records, also the records of his evaluation and treatment since service, records from the Social Security Administration, and provided him adequate VA compensation examinations.  

So considering all that has occurred, VA has to the extent possible complied with its duties to notify and assist the Veteran with these claims, at least those being decided in this decision.


II. Analysis

The Veteran's claims file is entirely electronic, so paperless, and in deciding these claims the Board has reviewed all of the evidence in this virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by him or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


A. New and Material Claims

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  


1. Acquired Psychiatric Disorder (including PTSD and depression) and Vision Loss

The Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claim for service connection for an acquired psychiatric disorder, to include PTSD and depression, and vision loss.  The claims were originally denied in the September 1994 rating decision because the RO found that the evidence did not establish current diagnoses of either condition that began during active military service or that developed as the result of military service.  

The Veteran did not appeal the decision.  38 C.F.R. § 20.302(a).  Additionally, no new and material evidence was submitted within one year of the date on which notice of the decision was issued.  See 38 C.F.R. § 20.1103 (2015); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  This is the last final denial on any basis. 

Since the September 1994 rating decision new evidence has been added to the claims file that is material to the Veteran's claims.  Notably, the Veteran has been variously diagnosed with PTSD and depression.  His complaints of left eye vision loss and blurry vision have been variously diagnosed as possible stump syndrome, amarosis fugax, cataracts, presbyopia, and vitreous floaters.  As there were no psychiatric or vision conditions diagnosed in September 1994, it is new.  

Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to warrant reopening his claims of service connection for an acquired psychiatric disorder, to include PTSD and depression, and vision loss.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


2.  Multiple Disc Problems

The Board finds that the Veteran has not submitted new and material evidence sufficient to reopen his claim for service connection for multiple disc problems.  The claim was originally denied in the September 1994 rating decision because the RO found that the evidence did not establish that the condition began during active military service or that it developed as the result of military service.  

The Veteran did not appeal the decision.  38 C.F.R. § 20.302(a).  Additionally, no new and material evidence was submitted within one year of the date on which notice of the decision was issued.  See 38 C.F.R. § 20.1103 (2015); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  This is the last final denial on any basis. 

Since the September 1994 rating decision new evidence has been added to the claims file; however, none of it is material to the Veteran's claims.  The Veteran continues to be diagnosed with multiple disc problems (degenerative disc disease (DDD) of the lumbar spine), but there is still no competent medical evidence that the condition was incurred as a result of active service.  As there was no nexus evidence in September 1994 and still none, it is not new.  

The Board is aware the Veteran is claiming that his back condition is the result of exposure to herbicides during his service in the Republic of Vietnam (RVN).  The Veteran's RVN service has been confirmed (February 1967 to September 1968) and 
herbicide exposure under 38 C.F.R. § 3.307 is now presumed; however, the presumption is not material to the Veteran's claim.  

The Veteran's allegation of herbicide exposure amounts to nothing more than a new theory for causation for service connection for multiple disc problems.  This does not necessarily reopen the Veteran's claim.  DDD of the lumbar is not a presumptive disease associated with herbicide exposure and as noted above, there is no medical evidence that established as relationship between the Veteran's multiple disc problems and his military service, including herbicide exposure.  38 C.F.R. § 3.309.  There has been no evidence supporting his new theory of causation and thus, it does not constitute new and material evidence, to warrant a reopening of the claim. See e.g. Bingham v. Principi, 18 Vet. App. 470, 474   (2004), aff'd, 421 F.3d 426, 1346, 1349   (Fed. Cir. 2005) (noting that a final denial on one theory is a final denial on all theories).

To the extent that newly added evidence - outpatient treatment and Social Security Administration records - includes further confirmation of the Veteran's multiple disc problems and contains continued complaints of back pain, such records are duplicative of records already considered at the time of the prior denial and do not relate to any unestablished facts necessary to substantiate the claim nor would such evidence trigger VA's duty to assist or the consideration of an alternative theory of entitlement.  38 C.F.R. § 3.156; Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Accordingly, the Board finds that the Veteran has not submitted new and material evidence sufficient to warrant reopening his claim of service connection for multiple disc problems.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


B. Service Connection Claims

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established for a disability which is proximately due to or the result of a service-connected disease or injury.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will also be service connected.  38 C.F.R. § 3.310.

Certain conditions, including cardiovascular-renal disease, will be presumed to have been incurred in service if they manifested to a compensable degree (generally meaning to at least 10-percent disabling) within a year after the Veteran's discharge from service.  This presumption is rebuttable by affirmative evidence to the contrary, however.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

There also are other presumptions warranting consideration in this appeal.  If a Veteran served in Vietnam during the Vietnam era (or at certain other locations like in Thailand at certain specifically defined times and under certain specifically defined circumstances), it will be presumed that he was exposed to Agent Orange while there.  Furthermore, given this presumption of exposure to an herbicide agent during active military, naval, or air service, certain diseases shall be presumptively service connected, even though there is no record of such disease during service, provided also that the rebuttable presumption provisions of 38 U.S.C.A. §§ 1113, 1116 and 38 C.F.R. §§ 3.307(d), 3.309(e) are met.  Diseases presumptively associated with such exposure include:  AL amyloidosis; chloracne or other acneform diseases consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; Ischemic heart disease (does not include hypertension, peripheral manifestations of arteriosclerosis, or any other condition that does not quality within the generally accepted medical definition of Ischemic heart disease); all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; "early onset" peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  See Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).

These diseases shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and "early onset" peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year, and respiratory cancers within 30 years, after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.  

Thus, service connection may be presumed for residuals of Agent Orange exposure by satisfying two requirements.  First, a Veteran must show that he served in the Republic of Vietnam during the Vietnam War era or elsewhere outside of Vietnam where Agent Orange was used or sprayed.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must have a diagnosis of one of the specific diseases listed in 38 C.F.R. § 3.309(e).  See Brock v. Brown, 10 Vet. App. 155, 162 (1997).  However, the availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from alternatively establishing entitlement to service connection with proof of direct causation linking his claimed disability to his military service.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); see also McCartt v. West, 12 Vet. App. 164, 167 (1999) (indicating the principles set forth in Combee, which, instead, concerned exposure to radiation, are equally applicable in cases involving Agent Orange exposure to establish direct causation).

If no presumptions apply to a claim, there must be probative evidence of:  (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a correlation ("nexus") between the disease or injury in service and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the relevant evidence of record, so both the medical and lay evidence, and an evaluation of its competency and credibility to in turn determine its ultimate probative value in relation to other relevant evidence. Baldwin v. West, 13 Vet. App. 1 (1999).




1. Carotid Artery Disease/Stenosis

The Veteran asserts that his carotid artery disease/stenosis is the result of exposure to herbicides during his active military service, but particularly while in Vietnam.  He alternatively asserts the condition is secondary to the service-connected CAD status post CABG. 

The Veteran has been diagnosed with carotid artery stenosis and thus, the question of whether the Veteran has a current disability is not in dispute.  What is in dispute, however, is whether this disease incepted during his service, within a year of his discharge, or is otherwise related or attributable to his service or a service-connected disability.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  And after reviewing the evidence, the Board finds that service connection must be denied because the preponderance of the evidence is against all potential theories of entitlement.

First, the Board shall discuss presumptive service connection.  The Veteran served in the RVN from February 1967 to September 1968, so during the Vietnam era.  It therefore must be presumed that he was exposed to an herbicide agent like the dioxin in Agent Orange during that service.  38 U.S.C.A. § 1116(f).   Carotid artery stenosis, however, is not one of the diseases presumptively associated with Agent Orange exposure.  The term ischemic heart disease does not include peripheral manifestations of arteriosclerosis.  38 C.F.R. § 3.309(e), Note 2.  Moreover, there is no probative evidence otherwise directly attributing this disease to his service, including to his presumed exposure to Agent Orange in Vietnam.  

The Secretary of VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994).  See also 61 Fed. Reg. 41442-41449, and 61 Fed. Reg. 57586-57589 (1996).  See, too, Diseases Not Associated With Exposure to Certain Herbicide Agents, 68 Fed. Reg. 27,630 (May 20, 2003); see also Health Outcomes Not Associated With Exposure to Certain Herbicide Agents, 72 FR 32395-01 (June 12, 2007).

But as already alluded to, notwithstanding the aforementioned provisions relating to presumptive service connection, a claimant is not precluded from establishing entitlement to service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Thus, the Board shall proceed with determining entitlement to service connection on a direct-causation basis.  

When a disease is first diagnosed after service but not within an applicable presumptive period, service connection nevertheless may be established by evidence demonstrating that disease was in fact incurred during service.  See Combee, 34 F.3d at 1043-44.  See also 38 C.F.R. § 3.303(d).  If there is no presumptive service connection available, direct service connection can be established if the record contains competent and credible evidence of a current disease process with a relationship to exposure to an herbicide agent while in military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Combee at 1043-44. 

The Board shall now discuss service incurrence.  Cardiovascular-renal disease as mentioned is a "chronic disease" according to 38 C.F.R. § 3.309(a).  Thus, consideration under 38 C.F.R. § 3.303(b) is warranted.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where a combination of manifestations sufficient to identify a 'chronic disease' in service, and establish chronicity at the time are present, any later manifestation of the same 'chronic disease' is subject to service connection unless attributable to an intercurrent cause.  38 C.F.R. § 3.303(b).  If chronicity in service is not established or legitimately questionable, then a showing of continuity of symptoms after discharge is required to support the claim.  Id.  

In this case, the Veteran's service treatment records are devoid of complaints, treatment, or diagnoses of carotid artery disease (stenosis), including his separation examination dated in April 1969.  The Veteran claims the stenosis nonetheless began after his service in the RVN.  

Post-service, the first findings of carotid artery stenosis was in 2008.  See carotid ultrasound dated in September 2008.   Clearly, that was well after expiration of the one-year presumptive period for initial manifestation of cardiovascular-renal disease to a compensable degree of at least 10-percent disabling to, in turn, warrant presuming that it was incurred during the Veterans service.   38 U.S.C.A. § 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 3.309(a).  That was also some 39 years after his separation from active military service.  That lengthy period without any complaints or treatment (meaning between his separation from service in 1969 and the first objective diagnosis in 2008) tends to weigh heavily against his claim.  In the appropriate circumstance, like here, VA may consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  See also Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period following his service during which there was no clinical documentation of the claimed disorder).  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

There is no competent and credible evidence etiologically linking the carotid artery disease/stenosis to any other aspect of his service, including to his presumed exposure to Agent Orange in Vietnam.  

The Veteran additionally claims that his carotid artery disease is secondary to his service-connected CAD status post CABG.  The July 2012 VA examiner opined that carotid artery disease was not caused by, the result of, or aggravated by his service-connected CAD status post CABG.  The examiner indicated the opinion was based on a review of the medical records, medical literature and clinical experience.  The examiner indicated that the current medical treatment for CAD prevents recurrence or progression of cardiovascular atherosclerosis.  There was no medical research available that reports CAD causes or aggravated carotid stenosis. 

The Board realizes the Veteran is of the opinion that such a nexus exists between his carotid artery disease/stenosis and his exposure to herbicides in service and/or his service-connected CAD status post CABG.  However, while competent to provide opinions on matters within the realm of common medical knowledge, he has not demonstrated the requisite expertise to opine on the etiology of his carotid artery disease as this is a complex medical question regarding the cause of the condition requiring specialized expertise to address.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011) (explaining that the determination of whether medical versus lay evidence is needed to support a claim is a case-by-case determination, so reliant on the specific facts of the case and the particular type of condition being claimed).

Accordingly, the Board finds that the Veteran's assertions of a positive nexus between his carotid artery disease/stenosis and active service, including herbicide exposure, are unsubstantiated.  In addition, his assertions of a positive nexus between his carotid artery disease/stenosis and his service-connected CAD status post CABG are outweighed by the VA examiner's unfavorable nexus opinion.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the medical issue in question); Furthermore, the Board does not have discretion to render its own etiological findings in the Veteran's favor when the competent medical evidence dictates otherwise.  See Chotta v. Peake, 22 Vet. App. 80, 86 (2008) (stating that the Board must rely on independent medical evidence, and not its own judgment, when the rating criteria involve a medical assessment).  It follows that the totality of the evidence does not show that the Veteran has carotid artery disease/stenosis that is causally related to his active service, including herbicide exposure, or a service-connected disability such that service connection may be established.

For the foregoing reasons and bases, the Board finds the preponderance of the evidence is against the Veteran's claim for service connection for carotid artery disease/stenosis.  Thus, while mindful of the benefit-of-the-doubt doctrine, it is not for application and the benefits sought on appeal must be denied.  38 U.S.C.A. § 5107.


2. Acquired Absence of Teeth

The Veteran contends that he is entitled to service connection for an acquired absence of teeth.  Specifically, he asserts that the condition is the result of the fracture sustained to his nose and left inferior orbital rim in service. 

Under current VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible.  Otherwise, a veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C. § 1712; 38 C.F.R. §§ 3.381, 17.161.  

Rating activity should consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in line of duty during active service and, when applicable, to determine whether the condition is due to combat or other in-service trauma, or whether the veteran was interned as a prisoner of war.  38 C.F.R. § 3.381(b) 

In the present case, the Veteran's the Veteran's service treatment records do confirm he sustained a fracture to his nose and left inferior orbital rim in 1967 after being struck in the face; however, there was no indication of oral/maxillofacial trauma on the incident report in May 1967.  SF 88 indicated at the time of separation in 1969, the only tooth missing was the maxillary left third molar.  The Veteran had 31 teeth in good repair or restorable.  Presently, the Veteran has an edentulous condition, which he claims began in 1977.  On current evaluation in 2012 all his upper and lower teeth were missing.  

Applying the above criteria to the facts in this case, the Board finds that there is no basis for compensation for any dental disorder since both the regulations clearly provide that replaceable missing teeth are not disabling conditions and may be considered service-connected solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment if certain criteria are met. 38 U.S.C. § 1712; 38 C.F.R. §§ 3.381, 17.161.  The Veteran does not have one of the dental or oral conditions listed under  38 C.F.R. § 4.150.  Notably, there is no evidence that loss of teeth was due to loss of substance of body of maxilla or mandible and thus, compensation is not warranted.  

Nevertheless, the Board will determine whether the Veteran has met the requirements for entitlement to service connection for a dental disorder, for purposes of receiving VA outpatient treatment and services.  See 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161.  The classes of eligibility for dental treatment are set forth in 38 C.F.R. § 17.161.  See 38 U.S.C. § 1712.  Only three of those classes are potentially applicable in this case, which are analyzed below.  

With reference to Class I, those having a service-connected compensable dental disability or condition may be authorized dental treatment as necessary to maintain oral health and masticatory function.  However, as discussed above, the Veteran does not have a dental disability subject to compensable service connection, as set forth under 38 C.F.R. § 4.150.  As such, the Veteran does not satisfy Class I criteria.  38 C.F.R. § 17.161(a).
 
With reference to the Class II criteria, a veteran who has a service-connected, noncompensable dental condition or disability shown to have been in existence at time of discharge or release from active service, may, under certain specified conditions, utilize outpatient dental services and treatment.  Restrictions include one-time treatment and timely application after service, usually within 90 days.  Additionally, the certificate of discharge or release must not certify that the veteran was provided a complete dental examination within 90 days prior to discharge or release and all appropriate dental treatment indicated by the examination.  In the 
present case, the Veteran has not been previously awarded service connection for purposes of receiving VA outpatient dental treatment.  Thus, he does not meet the Class II criteria.  38 C.F.R. § 17.161(b); see 38 U.S.C.A. § 1712(a)(1)(B).  

Finally, under Class II (a) criteria, dental treatment may be provided for a service-connected noncompensable dental condition which resulted from combat wounds or other service trauma.  38 C.F.R. § 17.161; see 38 U.S.C.A. § 1712(a)(1)(C).  There is no objective evidence that the Veteran suffered dental trauma in service.  The 2012 VA dental examiner found no evidence that the trauma sustained to the left orbital rim or nasal septum had any dental or oral involvement.  As such, the Veteran does not meet the Class II (a) criteria for service connection for a noncompensable dental condition which resulted from combat wounds or other service trauma.  38 C.F.R. § 17.161(c); see 38 U.S.C.A. § 1712(a)(1)(B).  

In conclusion, the Board finds that the preponderance of the evidence is against a claim for service connection for acquired absence of teeth for compensation and treatment purposes.  The Veteran's claimed missing teeth does not fall under the categories of compensable dental conditions set forth in 38 C.F.R. § 4.150, and the Veteran does not meet the requirements under 38 C.F.R. § 17.161 for service connection for the limited purpose of receiving VA treatment.  As such the claim is denied. 


C. Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath, 1 Vet. App. at 594.  

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

The Board also acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation at any stage since the effective date of service connection.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).


1. Residuals Facial Laceration Scar

The Veteran's facial scar is rated under 38 C.F.R. § 4.118 , Diagnostic Code 7800. Under this code section, a 10 percent rating is warranted for facial scars with one characteristic of disfigurement.  38 C.F.R. § 4.118, DC 7800.

 A 30 percent rating is warranted for facial scars with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  Id. 

 A 50 percent rating is warranted for facial scars with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  Id.

 An 80 percent rating is warranted for facial scars with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  Id.

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

 Note (1) indicates that the eight characteristics of disfigurement, for purposes of evaluation under Diagnostic Code 7800, are: (1) scar 5 or more inches (13 or more centimeters) in length, (2) scar at least one-quarter inch (0.6 centimeters) wide at widest part, (3) surface contour of scar elevated or depressed on palpation, (4) scar adherent to underlying tissue; (5) skin hypo-or hyper-pigmented in an area exceeding six square inches (39 square centimeters), (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters), (7) underlying soft tissue missing in an area exceeding six square inches (39 square centimeters), and (8) skin indurated and inflexible in an area exceeding six square inches (39 square centimeters).  38 C.F.R. § 4.118 , DC 7800, Note (1) (2015).

The pertinent facts found in the medical evidence of record are discussed below.  Having carefully considered the Veteran's claim in light of the evidence of record and the applicable laws and regulations, and as outlined in the reasons and bases below, the Board finds that the currently assigned noncompensable rating for  residuals of a facial laceration scar is appropriate and no higher rating is warranted under any applicable diagnostic code for rating the skin.  38 C.F.R. §§ 4.7, 4.118.  

In the present case, on VA examinations in January 2012 and July 2012, the Veteran's facial scar was not painful or unstable.  The scar was not due to a burn.  It was a vertical linear scar along the left nasolabial fold to the upper lip.  On examination in January, the upper lip portion was not well visualized due to facial hair.  In July, the left upper lip scar was no longer visible.  The scar measured 5 x 0.1 centimeters in January and 2 x 0.1 in July.  There was no elevation, depression, adherence to the underlying tissue, or missing underlying soft tissue.  There was some hypopigmentation.   The total area of the face with hypopigmented areas was 0.5 square centimeters in January and 0.2 square centimeters in July.  There was no gross distortion or asymmetry of facial features or visible or palpable tissue loss.  The scar did not result in limitation of function or an muscle or nerve damage.  The scar did not impact the Veteran's ability to work.     

While the scar was hypopigmented, it was not in an area exceeding six square inches (39 square centimeters) to warrant a 10 percent rating under Diagnostic Code 7800.   The Board has also considered other potentially applicable diagnostic codes that provide for the assignment of higher evaluations for the Veteran's residuals of a facial laceration.  After review, however, the Board observes that no other code provisions can be applied for a higher rating based on the evidence of record.  There was no evidence of  a burn scar not of the head, face, or neck that is deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) (Diagnostic Code 7801) or  burn scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear, in an area or areas of 144 square inches (929 square centimeters) or greater (Diagnostic Code 7802) to warrant a higher rating.  The scar was also not unstable or painful (Diagnostic Code 7804).  38 C.F.R. § 4.118 (2015).  

"Staged" ratings, other than what has been awarded in the instant decision, are not warranted for any period of the appeal.  38 C.F.R. § 4.71a; see Hart, supra.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  


2. CAD Status Post CABG

The Veteran's CAD status post CABG is rated under 38 C.F.R. § 4.104, Diagnostic Code 7017-7005.  C 7800.  Under Diagnostic Codes 7005 and 7017, a 60 percent rating contemplates more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs which results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent to 50 percent.  Finally, a 100 percent rating contemplates documented coronary artery disease (Diagnostic Code 7005), coronary bypass surgery (for three months following hospital admission following surgery) (Diagnostic Code 7017, as well as chronic congestive heart failure, or; workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  See 38 C.F.R. § 4.104, Diagnostic Codes 7005, 7017.

38 C.F.R. § 4.104  specifies that one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute. When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 

In addition to the preceding rating criteria, the Rating Schedule for evaluation of specified cardiovascular disorders, to consist of those rated under Diagnostic Codes 7000 through 7007, 7011, and 7015 through 7020, codified at 38 C.F.R. § 4.100, contain the following provisions: (1) In all cases, whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or X-ray) is present and whether or not there is a need for continuous medication must be ascertained.  (2) Even if the requirement for a 10 percent rating (based on the need for continuous medication) or a 30 percent rating (based on the presence of cardiac hypertrophy or dilatation) is met, MET testing is required except when there is a medical contraindication; when the left ventricular ejection fraction has been measured and is 50 percent or less; when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year; and when a 100 percent evaluation can be assigned on another basis.  (3) If left ventricular ejection fraction (LVEF) testing is not of record, evaluation should be based on alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the veteran's cardiovascular disability. Id.

The pertinent facts found in the medical evidence of record are discussed below.  Having carefully considered the Veteran's claim in light of the evidence of record and the applicable laws and regulations, and as outlined in the reasons and bases below, the Board finds that the currently assigned 60 percent rating for CAD status post CABG is appropriate and no higher rating is warranted under any applicable diagnostic code for rating the cardiovascular system.  38 C.F.R. §§ 4.7, 4.104.  

In the present case, on VA examination in January 2012 the examiner noted he took continuous medication (Metoprolol Tartrate).  The Veteran reported dyspnea and fatigue.  METS was between 3 and 5.  There was evidence of cardiac hypertrophy or dilation (EKG June 2010 and April 2009), chest x-ray (February 2011), and MPS (June 2010).  Left ventricular ejection fraction (LVEF) was 53 percent.  His CAD did not impact his ability to work.  

On VA examination in July 2012, the Veteran took continuous medication (Lisinopril, Metoprolol, ASA).  The Veteran reported dyspnea.  METS was between 7 and 10.  There was no evidence of cardiac hypertrophy or dilatation.  LVEF was not tested.  The CAD did not impact his ability to work.  

The Board finds that an evaluation of 100 percent is not warranted.  The Veteran did not have coronary bypass surgery within 3 months prior to the period in question, nor did he have such surgery within the period on appeal.  He had a CABG in January 1995. 38 C.F.R. § 4.104 , Diagnostic Code 7017.  Moreover, in looking at other pertinent criteria, the last myocardial infarction was in November 1994.  No recent surgeries or myocardial infarctions were noted in the reports of VA examination or VA outpatient treatment records dated between 2011 and 2013.   38 C.F.R. § 4.104 , Diagnostic Code 7006. 

Otherwise, in order to substantiate such an evaluation, the evidence must demonstrate chronic congestive heart failure, workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent.  A review of the evidence above does not show any history of congestive heart failure.  Moreover, the METs of record have never been assessed as 3 METs or less, and the Veteran's ejection fraction has not approached 30 percent or less. 

"Staged" ratings, other than what has been awarded in the instant decision, are not warranted for any period of the appeal.  38 C.F.R. § 4.71a; see Hart, supra.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  


3. Multiple, Noncompensable, Service-Connected Disabilities

When a Veteran suffers from two or more separate permanent service-connected disabilities of such character as clearly to interfere with normal employability, even though none of the disabilities may be of compensable degree under the Schedule for Rating Disabilities, the rating agency is authorized to apply a 10 percent rating, but not in combination with any other rating.  38 C.F.R. § 3.324 . 

The provisions of 38 C.F.R. § 3.324  are predicated on the existence solely of non-compensable service-connected disabilities.  As such, once a compensable evaluation for any service-connected disability has been awarded, the applicability of 38 C.F.R. § 3.324  is rendered moot.  See Butts v. Brown, 5 Vet. App. 532, 541   (1993). 

In this regard, the Veteran has been in receipt of a compensable rating for his service connected CAD status post CABG (60 percent disabling) and residual scars, status post CABG (10 percent disabling) at all times during the pendency of the appeal.  See rating decision dated in March 2013.  Therefore, the Veteran's claim for compensation under 38 C.F.R. § 3.324  is moot.  Accordingly, the claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit) 


4. Additional Considerations  

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  With regard to possible extraschedular consideration, the threshold factor is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

The schedular criteria, in general, are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  The Board finds that the symptoms and resulting impairment demonstrated with regard to the residuals of a facial laceration scar and CAD status post CABG fall within the schedular criteria.  The Veteran's scar disability is manifested by a hypopigmented scar covering a described area of his face (though not in an area exceeding six square inches).  See Diagnostic Codes 7800-7806.  The CAD status post CABG has been manifested by dyspnea and fatigue, workload of between 3 and 5 METs, and left ventricular dysfunction with an ejection fraction of 53 percent.  The rating criteria contemplate these findings.   See Diagnostic Codes 7005, 7017.  Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case. 


D. Earlier Effective Dates

Generally, the effective date for an award of service connection and disability compensation is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, for an award based on an original claim, a claim reopened after a final allowance, or a claim for an increase, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

However, retroactive effective dates are allowed, to a certain extent, in cases where an award or increase of compensation is granted pursuant to a liberalizing law. 
38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  To be eligible for a retroactive payment under these provisions, the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  These provisions apply to original and reopened claims, as well as claims for increase.  Id., McCay v. Brown, 9 Vet. App. 183, (1996), aff'd, 106 F.3d 1577 (Fed. Cir. 1997).

In such cases, the effective date of the award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the liberalizing law or VA issue.  38 C.F.R. § 3.114(a).  If a claim is reviewed on the initiative of VA within 1 year from the effective date of the law or VA issue, or at the request of a claimant received within 1 year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1). If a claim is reviewed on the initiative of VA more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of administrative determination of entitlement.  38 C.F.R. § 3.114(a)(2). If a claim is reviewed at the request of the claimant more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of  1 year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(3).

In some cases, an effective date can be earlier than the date of the liberalizing law. 
Under 38 C.F.R. § 3.816, for a Vietnam veteran, applicable here, who has a covered herbicide disease such as CAD, for which VA has established a presumption of service connection, by order of the United States District Court in a class action case, Nehmer v. United States Department of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal.), the effective date of the award of service connection will be as follows:

(1) If VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985, and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose.

(2) If the Nehmer class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose. [The effective date for the regulation that added CAD as a disease presumptively due to in-service exposure to herbicides in Vietnam is August 31, 2010.  See 75 Fed. Reg. 53202  (August 31, 2010).]

 (3) If the requirements of paragraph (1) or (2) are not met, the effective date of the award shall be determined in accordance with §§ 3.114 and 3.400.

In the instant case, the Veteran seeks an effective date earlier than August 31, 2010, for the award of service connection for CAD status post CABG (claimed as ischemic heart disease) and residual scars, status post CABG.  Specifically, he asserts that the grants should be effective as early as 1994 when he filed a claim for CABG.  He contends that under the Nehmer decision, benefits are payable effective the date the VA was first notified of the disorder.  See notice of disagreement dated in February 2012. 


The Veteran served in the Republic of Vietnam and was granted presumptive service connection for CAD status post CABG based on exposure to herbicides during such service; he is therefore a Nehmer class member.  While VA had not previously denied service connection for his CAD between September 25, 1985, and May 3, 1989, his claim was pending between May 3, 1989, and August 31, 2010, the date on which the liberalizing law that added CAD, or ischemic heart disease, as a disease presumptively due to in-service exposure to herbicides became effective.  Thus, his claim for an earlier effective date is covered under Nehmer per 38 C.F.R. § 3.816(c)(2).   In these situations, by law, the effective date of the award will be the later of the date of claim or the date the disability arose.  38 C.F.R. § 3.816(c)(2) (Emphasis added). 

In the present case, the Veteran filed VA Form 21-526, Veteran's Application for Compensation, seeking compensation for heart irregularity on February 28, 1994, more than one year after separation from active service in June 1969.  The Veteran does not allege he filed a claim for a heart condition prior to 1994  nor does the evidence support such a finding.  

VA outpatient treatment records dated in November 1993 show the veteran complained of his heart racing accompanied by shortness of breath, which were presumably early warning signs of CAD.  Shortly thereafter, the Veteran had a myocardial infarction in November 1994 and was diagnosed with CAD.  He underwent a CABG in January 1995.  Under 38 C.F.R. § 3.309(e), disease associated with exposure to certain herbicide agents include IHD including atherosclerotic cardiovascular disease, including CAD.  

Because there is evidence of record that the Veteran had complaints of racing heart accompanied by shortness of breath in November 1993 (later diagnosed as CAD), before VA received his initial claim, the effective date must be the date of the initial claim, February 28, 1994- the later of the two.  (Emphasis added.) 

Accordingly, an effective date of February 28, 1994, and no earlier, is warranted for the award of service connection for CAD.   An effective date of January 1995, and no earlier, is warranted for the award of service connection for status post CABG and residual scars, because this is the earliest date that the scars are shown.  38 C.F.R. § 3.102.
ORDER

New and material evidence having been submitted, the claim for service connection for an acquired psychiatric disorder, to include PTSD and depression, is reopened; the appeal to this extent is allowed, subject to further development as addressed herein below.

New and material evidence having been submitted, the claim for service connection for vision loss is reopened; the appeal to this extent is allowed, subject to further development as addressed herein below.

New and material evidence not having been submitted, the claim for service connection for multiple disc problems (claimed as back pains) is not reopened; the appeal to this extent is denied. 

Entitlement to service-connected for carotid artery disease/stenosis is denied. 

Entitlement to service connection for acquired absence of teeth (for compensation and treatment purposes) is denied.

Entitlement to a compensable evaluation for the service-connected residuals of a facial laceration scar is denied. 

Entitlement to an evaluation in excess of 60 percent for the service-connected CAD CABG is denied.

Entitlement to a 10 percent evaluation based on multiple, noncompensable, service-connected disabilities, is denied.

An effective date of February 28, 1994, for the award of service connection for CAD status post CABG is granted subject to the controlling regulations governing monetary awards.   

An effective date of January 1995, for the award of service connection for residual scars, status post CABG, is granted subject to the controlling regulations governing monetary awards.   


REMAND

Further development is necessary prior to a merits analysis of the Veteran's claims of service connection for an acquired psychiatric disorder, to include PTSD and depression, and vision loss, as well as the claims for headaches, circulation problems of the bilateral legs, hypertension, skin condition of the bilateral arms, and leukocytosis.  Consideration of the TDIU and SMC based on aid and attendance.
issues are deferred since the claims for service connection are being remanded for further development and adjudication.  The outcome of these claims may impact the TDIU and SMC issue.

The Veteran claims that he has PTSD and depression as a result of traumatic experiences suffered during active military service, to include witnessing the explosion of an ammunitions dump in RVN and being close enough to feel the heat and vibration from the explosion.  He also contends that he was injured during the TET Offensive.  Specifically, he indicated that he was under gun fire and had to run away from a Hawk Missile, which caused him to run into the front of a semi-trailer fracturing his nose and face.  Service personnel records show the Veteran served in RVN from February 1967 to September 1968.  Service treatment records show he was struck in the face in May 1967 and sustained a fracture to the left orbital rim and nose.

The RO did not attempt verification of the claimed stressors and the 2011 VA examination was conducted without this benefit.  Thus, this matter must first be remanded for verification of these stressors by the United States Army and Joint Services Records Research Center (JSRRC).  The Veteran should be provided information as to what evidence is required to support verification of these stressors.   Upon Remand, a formal request should be made to the JSRRC to assist in verifying the reported in-service stressors.  38 U.S.C.A. § 5103A (b); 38 C.F.R. 
§ 3.159(c).  

Thereafter, the Veteran should be afforded a new VA examination to determine the etiology of the claimed acquired psychiatric disorder.  The Veteran's service treatment records show that he reported trouble sleeping on his April 1969 separation report of medical history.  The corresponding psychiatric examination was negative.  VA outpatient treatment records contain diagnoses of PTSD and depression.  The examiner must answer the specific questions set forth in the numbered paragraphs below.   McClendon v. Nicholson, 20 Vet. App. 79   (2006).

The Veteran asserts that his vision loss is the result of fracture to his nose and left orbital rim in service.  The Veteran's service treatment records show he was struck in the left face with resultant swelling, numbness over the left maxillary, and ecchymosis surrounding the orbit.  He also had a subconjunctival hemorrhage and complaints of blurry vision.  X-rays revealed a fracture to his nose and left inferior orbital rim with displacement.  Post-service, the Veteran complained of left eye vision loss and blurry vision.  He has been variously diagnosed as having possible stump syndrome, amarosis fugax, cataracts, presbyopia, and vitreous floaters.  A VA examination is necessary to determine the etiology of the vision loss.  Id.

With regard to the claim for headaches, the Veteran was afforded a VA examination in July 2012  wherein the examiner opined his headaches were not caused or aggravated by his service-connected fractured nose and left orbital rim or his CAD status post CABG; however, the examiner failed to provide an opinion on direct causation.  For these reasons, the July 2012 VA medical opinion is inadequate.   An addendum opinion must be sought on the matter of direct causation.  38 U.S.C.A. § 5103A.

The Veteran asserts that his circulation problems of the bilateral legs, hypertension, skin condition of the arms, and leukocytosis are the result of exposure to herbicides during his service in RVN.  The Veteran's RVN service has been confirmed (February 1967 to September 1968) and herbicide exposure under 38 C.F.R. § 3.307 is now presumed.  Even if the claimed conditions are not among the diseases associated with herbicide exposure under 38 C.F.R. § 3.309(e), the availability of presumptive service connection does not preclude direct service connection for other conditions based on exposure to Agent Orange.  See Stefl v. Nicholson, 
21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a regulatory established presumption is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  
Thus, the Veteran must be afforded VA examinations in connection with his claims.  38 U.S.C.A. § 5103A.  

Any missing and/or ongoing VA medical treatment records pertinent to the issues must be obtained upon Remand.  38 C.F.R. § 3.159(c)(2).  

The RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  38 U.S.C.A. § 5103A (b).

Accordingly, the case is REMANDED for the following action:

1.  The RO should take all indicated action in order to obtain copies of any VA clinical records not on file pertaining to treatment of the claimed disabilities.  

2.  The RO should contact the Veteran and request that the itemize and provide specific information regarding the stressor events and he alleges occurred during his service.  He maintains the following: witnessing the explosion of an ammunitions dump in RVN and being close enough to feel the heat and vibration from the explosion; and being injured during the TET Offensive when he came under gun fire and had to run away from a Hawk Missile, which caused him to run into the front of a semi-trailer and fracture his nose and face.  He should be asked to identify specific dates (within a 60 day period), locations and units to which was assigned.

3.  With any additional information provided by the Veteran, and with the evidence already of record, the RO must prepare a summary of the Veteran's alleged in-service stressors.  This summary must be prepared regardless of whether the Veteran provides an additional statement, as requested above.  This summary and a copy of the Veteran's service personnel records should be sent to the JSRRC with a request for any verifying evidence.  Thereafter, JSRRC should confirm the claimed stressors.  

4.  Thereafter, the Veteran should be scheduled for a VA psychiatric examination.  The RO must specify for the examiner the stressor or stressors which have been corroborated.  The examiner should clearly report diagnoses for all current acquired psychiatric disorders.  The examiner should then respond to the following:

     a)  Is a diagnosis of PTSD warranted?  If so, is it at least as likely as not (a 50% or higher degree of probability) causally related to any corroborated stressor during service?

     b)  Is it at least as likely as not (a 50% or higher degree of probability) that any other current acquired psychiatric disorder(s), to include depression, is/are causally related to the Veteran's active duty service, to include complaints of trouble sleeping noted at separation from service?

Explanatory rationale must be provided for all opinions expressed.  If the requested opinions cannot be made without resorting to mere speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resorting to mere speculation.  

5.  Contact the examiner who performed the July 2012 VA headaches examination and obtain an addendum opinion, if available.  Otherwise the opinion must be sought by a similarly qualified provider.  The examiner must provide an opinion as to whether it is as likely as not (50 percent or greater probability) that the Veteran's headaches were incurred during his active military service or are otherwise related or attributable to any disease, injury or event during his service, including the injury sustained to his face in 1967 and the complaints of headaches and head injury on his April 1969 separation report of medical history.  In answering this question, the examiner is informed that the Veteran is competent to report certain events having occurred during his service and is equally competent to report on symptoms experienced and treatment provided both during and since his service because this is based on his firsthand knowledge.  Explanatory rationale must be provided for all opinions expressed.  If the requested opinions cannot be made without resorting to mere speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resorting to mere speculation.  

6.  Schedule the Veteran for the appropriate VA examinations to determine the nature and etiology of the claimed vision loss, headaches, circulation problems of the bilateral legs, hypertension, skin condition of the bilateral arms, and leukocytosis.   All indicated tests or studies must be completed.  The examiner should describe all findings in detail.  Explanatory rationale must be provided for all opinions expressed.  If the requested opinions cannot be made without resorting to mere speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resorting to mere speculation.  

** The examiner is informed that it is not enough merely to conclude the Veteran does not have these claimed conditions, even if not diagnosed during this current or prior evaluation. The Veteran only instead needs to show he has had these claimed conditions at some point since the filing of his claims or contemporaneous thereto, even if now resolved.  

** In answering these questions, the examiner is informed that the Veteran is competent to report certain events having occurred during his service and is equally competent to report on symptoms experienced and treatment provided both during and since his service because this is based on his firsthand knowledge.  

a) Vision Loss:  (i) Please state whether the Veteran currently has a disability manifested by vision loss, to include stump syndrome, amarosis fugax, cataracts, presbyopia, and vitreous floaters, and if so (ii) provide an opinion as to whether it is as likely as not (50 percent or greater probability) that the Veteran's disability manifested by vision loss was incurred during his active military service or is otherwise related or attributable to any disease, injury or event during his service, including an injury resulting in fracture to his nose and left inferior orbital rim in 1967.  (ii) The examiner must also state whether it is as likely as not (50 percent or greater probability) that the Veteran's disability manifested by vision loss is proximately due to, the result of, or aggravated by (beyond the natural progression of the disease) the service-connected fracture of the nose and left orbital rim.       
b) Circulation Problems of the Bilateral legs: Please provide an opinion as to (i) whether the Veteran currently has a disability manifested by circulation of the bilateral legs and (ii) if so, whether it is as likely as not (50 percent or greater probability) that it was incurred during his active military service or is otherwise related or attributable to any disease, injury or event during his service, including presumed herbicide exposure.   (iii) The examiner must also state whether it is as likely as not that a disability manifested by circulation problems of the bilateral legs is proximately due to, the result of, or aggravated by (beyond the natural progression of the disease) a service-connected disability. 
c) Skin Condition Bilateral Arms: Please provide an opinion as to (i) whether the Veteran currently has a skin condition of the bilateral arms and (ii) if so, whether it is as likely as not (50 percent or greater probability) that it was incurred during his active military service or is otherwise related or attributable to any disease, injury or event during his service, including presumed herbicide exposure.     
d) Leukocytosis:  Please provide an opinion as to (i) whether the Veteran currently has leukocytosis and (ii) if so, whether it is as likely as not (50 percent or greater probability) that it was incurred during his active military service or is otherwise related or attributable to any disease, injury or event during his service, including presumed herbicide exposure.     
e) Hypertension: Please provide an opinion as to (i) whether it is as likely as not (50 percent or greater probability) that the Veteran's hypertension was incurred during his active military service or is otherwise related or attributable to any disease, injury or event during his service, including presumed herbicide exposure.  (ii) The examiner must also state whether it is as likely as not that the Veteran's hypertension is proximately due to, the result of, or aggravated by (beyond the natural progression of the disease) a service-connected disability, including but not limited to CAD status post CABG. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims, in light of all evidence of record.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


